Title: To John Adams from Timothy M. Cooley, 9 January 1823
From: Cooley, Timothy M.
To: Adams, John


				
					Mr: Adams—
					Granville (Mass.) 9th: Jany. 1823
				
				Permit the undersigned most respectfully to inform you that a Gentleman in our vicinity has made a donation to establish a Library for the benefit of the youth in this Village and as an appendage to a Classical School established here; and we have also been gratified gratuitously by several Authors and Editors of periodical publications with their several productions—We now Sir have presumed to address your Excellency with a request for a copy of the Defence of the American Constitutions or such other work as shall be Agreeable to yourself thus to appropriate—In making this request, permit us to express to you our desire more particularly to become the beneficiaries of the Pride of our Commonwealth, and to receive somewhat of a literary nature; and to hold the same as a relick of one of the greatest and most venerable characters of the Age—Should we be the fortunate subjects of your liberality in this particular we assure your Excellency we shall duly acknowledge and appreciate the bounty and hold its venerable Author in grateful remembranceIn behalf of the Dickinson Library Company in Granville—
				
					Timothy M CooleyOliver ParsonsJames CooleyCommittee
				
				
					P.S.—Any communication forwarded by Stage to the care of John Phelps Esqr Sheriff of Hampden County—Springfield, and notice of the same by Mail to Oliver Parsons Esqr Post Master Granville will meet our wishes—
				
			